DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed June 3, 2021 has been considered.

Drawings
	The drawings filed June 3, 2021 are approved.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The status of any related application should be updated on page 1 of the specification, where appropriate.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,632,885. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyuki et al (5105491).
Note a vehicle seat (see Figure 1) comprising: a seat frame (see Figures 2-4); a pressure receiving member (spring as seen in Figure 2) that is installed on the seat frame and configured to receive a load of an occupant; and a seat pad (2, 3) which has a plurality of 
Regarding claim 2, note the seat frame is a seat back frame that forms a skeleton of a seat back that forms a backrest surface, wherein the pressure receiving member is installed on the seat back frame in a seat width direction, wherein the skin material covers the seat back, wherein the seat pad is a seat back pad disposed between the skin material and the pressure receiving member, wherein the boundary portion is provided along the seat width direction, and wherein the boundary portion overlaps at least a part of the pressure receiving member in an up and down direction of the seat.  See Figures 2 and 3.
Regarding claim 3, note a front end portion of the boundary portion on a front side of the vehicle seat and a rear end portion of the boundary portion on a rear side of the vehicle seat are located at different positions in the up and down direction of the seat.  See Figure 2.
Regarding claim 4, note a connection surface between the front end portion and the rear end portion is formed in a stepped structure.  See Figure 2.
Regarding claim 7, note a hardness of a region below the boundary portion in the seat back pad is higher than a hardness of a region thereabove.  In Figure 2, note the lower end of the boundary portion wherein material 3 is harder than material 2, and the portion of material 3 that is below the lower end of the boundary portion is higher in hardness than that of the region of material 2 thereabove.
Regarding claim 8, note the seat frame is a seat cushion frame that forms a skeleton of a seat cushion that forms a seating surface, wherein the pressure receiving member is installed on the seat cushion frame in a seat width direction, wherein the skin material covers the seat cushion, wherein the seat pad is a set cushion pad disposed between the skin material and the pressure receiving member, wherein the boundary portion is provided along the seat width 
Regarding claim 10, note the boundary portion is a compatible portion in which the materials of the plurality of regions are compatible.  See Figures 2-4.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uramichi et al (20130214583).
Note a vehicle seat (see Figure 1) comprising: a seat frame (see paragraph 0018); a pressure receiving member (50) that is installed on the seat frame and configured to receive a load of an occupant; and a seat pad (60) which has a plurality of regions (62A, 62B) respectively formed of different materials, wherein the seat pad is disposed between a skin material (40) of the vehicle seat and the pressure receiving member, wherein the pressure receiving member is disposed at a position (see Figure 3) facing a boundary portion (contact surface between the two materials) of the plurality of regions.
Regarding claim 8, note the seat frame is a seat cushion frame that forms a skeleton of a seat cushion that forms a seating surface, wherein the pressure receiving member is installed on the seat cushion frame in a seat width direction, wherein the skin material covers the seat cushion, wherein the seat pad is a set cushion pad disposed between the skin material and the pressure receiving member, wherein the boundary portion is provided along the seat width direction, and wherein the boundary portion overlaps at least a part of the pressure receiving member in a front to back direction of the seat.  See paragraph 0018 and Figure 3.
Regarding claim 10, note the boundary portion is a compatible portion in which the materials of the plurality of regions are compatible.  See Figure 3.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natori (4558905).

Regarding claim 2, note the seat frame is a seat back frame that forms a skeleton of a seat back that forms a backrest surface, wherein the pressure receiving member is installed on the seat back frame in a seat width direction, wherein the skin material covers the seat back, wherein the seat pad is a seat back pad disposed between the skin material and the pressure receiving member, wherein the boundary portion is provided along the seat width direction, and wherein the boundary portion overlaps at least a part of the pressure receiving member in an up and down direction of the seat.  See Figures 2 and 3.
Regarding claim 3, note a front end portion of the boundary portion on a front side of the vehicle seat and a rear end portion of the boundary portion on a rear side of the vehicle seat are located at different positions in the up and down direction of the seat.  See Figure 3.
Regarding claim 5, not eh connection surface between the front end portion and the rear end portion is formed in a gradient structure.  See Figure 3.
Regarding claim 8, note the seat frame is a seat cushion frame that forms a skeleton of a seat cushion that forms a seating surface, wherein the pressure receiving member is installed on the seat cushion frame in a seat width direction, wherein the skin material covers the seat cushion, wherein the seat pad is a set cushion pad disposed between the skin material and the pressure receiving member, wherein the boundary portion is provided along the seat width direction, and wherein the boundary portion overlaps at least a part of the pressure receiving member in a front to back direction of the seat.  See Figure 3.

Regarding claim 10, note the boundary portion is a compatible portion in which the materials of the plurality of regions are compatible.  See Figures 2-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





mn						/MILTON NELSON JR/January 5, 2021                                            Primary Examiner, Art Unit 3636